Title: To James Madison from James Madison, 15 February 1803
From: Madison, James
To: Madison, James


					
						Sir
						Department of State 15. February 1803
					
					The case of Captain Breck has been heretofore examined at this office, but as no appropriation is supposed to be applicable to it, no relief could be afforded.  Several others of the mutineers on board the Ulysses are received on board American vessels and brought to the United States.  Some of them were tried and convicted at Boston.
					Should the Legislature grant compensation in the present case, it is suggested that provision should be made for the others, as applications relative to them will doubtless follow.  I have the honor to be &ca.
					
						James Madison.
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
